DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1, at line 13, recites “the identified first type” but for proper antecedent basis should instead read --the identified type--.
Claim 1, at line 16, recites “the acquired first-type augmented-reality object” but for proper antecedent basis should instead read --the acquired augmented-reality object--.
Claim 1, at line 19, recites “the user input” but for proper antecedent basis should instead read --the user interaction--.
Claim 6, at line 5, recites “the identified second type” but for proper antecedent basis should instead read --an identified second type--.
Claim 9, at line 5, recites “the recognized user” but should instead read --a recognized user-- for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the claim recites “the acquired augmented-reality object” in each of lines 4 and 5. However, the claim depends from claim 10 which recites both a first and second acquired augmented-reality object. Therefore claim 11 is indefinite as it is unclear which object is being described. For examination purposes the claim is presumed to mean either of the first or second acquired objects.
	Regarding claims 12-15, the claims ultimately depend from claim 10 and recite “the acquired augmented-reality object”, and thus are indefinite for the same reasons as discussed above in regards to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agboatwalla (US 2018/0059881) in view of Wang (US 2017/0219276).
	As to claim 1, Agboatwalla teaches a refrigerator comprising:
	a main body including a storage room, with a door coupled to the main body and rotatable in front of a side of the storage room and including a display on a front surface of the door (paragraph 50, lines 4-5; paragraph 85);
	a camera disposed to capture an image of the storage room (paragraph 85);
	a memory 3210; and
	at least one processor 3205;
	wherein the at least one processor 3205 is configured to display an augmented-reality (AR) object capable of performing interaction with a user on the display (Figs. 15-16; paragraphs 82-89 and 123) by:
	capturing the image of the storage room of the refrigerator by the camera (paragraph 85);
	based on a request for an AR user interaction, identifying a type of an AR object to be displayed (for example, paragraph 81 teaches identifying recipe navigation, paragraph 84 identifying shopping list information, paragraphs 85-86 identify bounded objects, and paragraph 88 identifies interactive apps associated with stored objects);
	based on the identified type of AR object to be displayed, acquiring an AR object corresponding to at least one food included in the image of the storage room (paragraphs 86-89);

	providing a response to the user interaction based on the displayed AR object (paragraphs 84 and 86-89).
	Agboatwalla does not explicitly teach acquiring the AR object corresponding to at least one food by using a first learning model. However, Wang teaches utilizing a learning model 209 to improve accuracy of identification of items stored in a refrigerator (paragraph 41). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Agboatwalla to include a learning model for acquiring the AR object corresponding to the food image as taught by Wang in order to improve the accuracy and effectiveness of the displayed AR objects when a food item is selected by the user.
	As to claim 2, Agboatwalla, as modified, teaches using the learning model for outputting an AR object in which feature information and food information of an actual captured food is reflected, based on feature information acquired from an identified food image and recognized food information (Wang, paragraph 41; Agboatwalla, paragraphs 86-89).
	As to claim 3, Agboatwalla further teaches a microphone and a speaker (paragraph 126), wherein the processor 3205 interacts with the user by displaying the 
	As to claim 4, Agboatwalla teaches, based on shelf life information of a food, changing a figure of the AR object according to a period for which the food is stored in the refrigerator and outputting the changed figure (paragraph 89).
	As to claim 5, Agboatwalla teaches acquiring recipe information associated with recognized food information and providing the acquired recipe information based on the AR object, and displaying on the display locations of foods included in the recipe and providing a guide for the recipe (Figs. 9 and 13-15; paragraphs 73 and 80-81). 
	As to claim 9, Agboatwalla teaches a front camera to capture a front side of the refrigerator (paragraph 83) and a memory configured to store information on an allergic component for each user, wherein based on allergic information of a recognized user the system displays a UI element to identify a food inducing allergy in an image captured by the camera (paragraphs 96 and 103).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agboatwalla in view of Wang as applied above, and further in view of Nowatzyk (US 9,928,460).
	As to claim 6, Agboatwalla teaches a second camera to capture a front side of the refrigerator, wherein a user profile including user feature information is acquired based on an image for which the user is captured by the second camera (paragraphs 83 and 99), wherein the user feature information includes age (paragraph 59, the 
	Agboatwalla teaches using facial recognition (paragraphs 83 and 99) but does not explicitly teach using a second learning model as claimed. However, Nowatzyk teaches that it is known to use a learning model to increase accuracy in facial recognition programs (col. 2, lines 40-45). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Agboatwalla to utilize a second learning model as claimed and taught by Nowatzyk because it would increase the accuracy of the detection of the users.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Agboatwalla in view of Wang as applied above, and further in view of Narasimhan (US 2013/0132987).
	As to claims 7-8, Agboatwalla teaches, based on a user input, acquiring a plurality of recipe information including a cooking skill level 910 (Fig. 9), but does not explicitly teach that the skill level corresponds to a user or upgrading the recorded skill level of a user according to an input that the cooking is completed. However, it is known to gamify tasks, and specifically Narasimhan teaches updating a profile based on successful completion of a task, and offering future tasks based on the updated information (paragraph 10). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Agboatwalla to operate the recipe acquisition in the manner as taught by Narasimhan, wherein a recipe is provided .

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agboatwalla in view of Wang, Nowatzyk, Narasimhan, Seder (US 2017/0161950), and/or Davis (US 2016/0314622).
	As to claims 10-16, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Agboatwalla as discussed in the rejections above.
	As to claims 17-18, Agboatwalla, as modified and discussed in the rejections above, also teaches the limitations of claims 17-18. 
	 As to claims 19-20, Agboatwalla, as modified, is silent regarding addressing occluding portions of objects stored in the refrigerator. However, Seder teaches that it is known to identify occluded portions of an object of interest and to provide an image of an occluded area as a full image (Fig. 2; paragraph 10). Furthermore, Davis teaches that it is known to adjust the transparency of a provided image in order to provide a cohesive image (paragraph 32). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Agboatwalla to address occluded food portions as claimed and taught by Seder and Davis because it would allow the user to be more accurately apprised of the totality of items stored in the refrigerator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763